MEMORANDUM **
California state prisoner Frederick Swanson appeals pro se from the district court’s judgment denying his 28 U.S.C. *791§ 2254 petition challenging the denial of parole. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Sass v. California Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Despite Swanson’s contentions to the contrary, there is some evidence in the record supporting the parole board’s denial of parole. See Sass, 461 F.3d at 1128-29 (holding that there is no due process violation if there is some evidence in the record that could support disciplinary board’s conclusion). We agree with the district court’s conclusion that the state court’s decision was neither contrary to, nor involved an unreasonable application of, clearly established Federal law. See 28 U.S.C. § 2254(d); Sass, 461 F.3d at 1129.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.